Citation Nr: 0918146	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  08-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right wrist 
disorder, to include as secondary to a service-connected left 
wrist disability.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to an increased disability rating for service 
connected residuals of a left wrist fracture currently 
evaluated as 10 percent disabling effective October 18, 2005.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1976 and January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

Procedural history

The RO denied the Veteran's claims for service connection for 
bilateral hearing loss, tinnitus and a right shoulder 
condition in an August 2006 rating decision.  The August 2006 
rating decision granted an increased disability rating of 10 
percent for service-connected left wrist fracture residuals 
effective October 18, 2005, the date the Veteran's claim.  
The Veteran disagreed and perfected an appeal.

The Veteran's claim for a right wrist condition claimed as 
secondary to the service-connected left wrist disability was 
denied in an August 2007 rating decision.  The Veteran 
disagreed and perfected an appeal.

Issue not on appeal

As noted, the Veteran's original claim also included 
entitlement to service connection for tinnitus.  The Veteran 
failed to include that issue in his VA-Form 9 substantive 
appeal.  Thus, it is not in appellate status and will be 
addressed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The issue of entitlement to service connection for a right 
shoulder disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by 
bilateral symmetrical sloping sensorineural hearing loss 
above 1000 hertz, but the competent evidence of record 
supports a finding that the Veteran's hearing loss is 
unrelated to his active duty service.

2.  A preponderance of the medical and other competent 
evidence of record supports a conclusion that the Veteran's 
right wrist disorder is not related to his active duty 
service.

3.  The Veteran's left wrist condition is manifested by 
complaints of weakness and stiffness, easy fatigability and 
lack of endurance, without ankylosis.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Entitlement to service connection for a right wrist 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.  The criteria for an increased disability rating in excess 
of 10 percent for a service connected left wrist disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5214 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his bilateral hearing loss is a 
result of exposure to excessive noise during service.  He 
further contends that his right wrist disorder is due to the 
added stress his service connected left wrist disability has 
placed on the right wrist.  Finally, he contends that his 
service connected left wrist disability is worse than 
recognized by VA and that he is entitled to a disability 
rating in excess of 10 percent. 

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board observes that the Veteran was notified in letters 
dated November 2005 and May 2006 that to establish a claim 
for service connection the evidence must include proof of a 
current disability, proof of an injury or disease during 
service and medical evidence of a nexus between the current 
disability and the in service injury or disease.  In 
addition, the Veteran was informed in the May 2006 letter 
that in order to establish a claim for an increased 
disability the evidence must show that the service-connected 
condition has gotten worse.  Finally, in an April 2007 
letter, the Veteran was informed that in order to establish a 
claim for secondary service connection the evidence must 
establish a current disability, a service-connected 
disability, and medical evidence of a nexus between the two.  

In addition, each letter notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the Veteran was specifically informed of how VA 
determined a disability rating and an effective date in the 
May 2006 and April 2007 letters.  

Because this case involves a claim for increased ratings, 
additional notice is required under section 5103(a).  The 
Veteran was informed in a letter dated December 2008 of the 
method and criteria VA used to determine a disability rating 
for his left wrist pursuant to the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
observes that the Veteran was notified of the types of 
evidence needed to substantiate his claim for an increased 
disability rating and what that evidence needed to 
demonstrate in the May 2006 letter discussed above.  


The Board also observes that all notice was prior to the date 
of the last adjudication of the Veteran's claim.  Thus, the 
Veteran had a meaningful opportunity to participate in the 
adjudication of his service connection claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  The Board finds 
that VA has discharged its duty to notify.

With regard to its duty to assist, the Board observes that 
the RO has obtained the Veteran's service treatment records, 
VA treatment records and private medical records identified 
by the Veteran.  In addition, the Veteran has been afforded 
medical examinations by VA health care providers including 
examinations performed in June 2006 and February 2008.

For those reasons, the Board finds that VA has also 
discharged its duty to assist.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran indicated in his written substantive 
appeal that he did not want to present evidence and argument 
in support of his claim at a hearing before a Veterans Law 
Judge.  

Accordingly, the Board will proceed to a decision on the 
merits.  

Entitlement to service connection for bilateral hearing loss.

Relevant law and regulation
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).

Analysis

The Veteran contends he incurred hearing loss during service 
due to exposure to excessive noise.

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

With regard to element (1), the Veteran was examined by a VA 
examiner in June 2006 who prepared an audiological 
examination report which concluded that the Veteran has 
bilateral symmetrical sloping sensorineural hearing loss 
above 1000 hertz.  The report includes the following findings 
regarding Veteran's hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
65
70
LEFT
10
20
40
65
75

The examiner noted that the Veteran's Maryland CNC Test 
speech recognition scores were 90 percent for the right ear 
and 88 percent for the left ear.

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO 
units, is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  In this case, the audiological test 
results show that the Veteran's hearing loss meets the 
criteria of 38 C.F.R. § 3.385.  Thus, Hickson element (1) has 
been satisfied.

With regard to element (2), the Veteran contends that he was 
exposed to excessive noise during service when he worked with 
explosives as a combat engineer and when he qualified with 
weaponry.  The Board notes that the Veteran's DD 214 
indicates that the Veteran was a combat engineer and that his 
civilian occupation would be a "blaster."  Thus, the Board 
finds that the evidence supporting Hickson element (2) is at 
least in equipoise.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the record contains two opinions.  First, 
the June 2006 VA audiologist's report states that after 
review of the Veteran's VA claims folder, and particularly 
after review of the entrance and exit physical reports in the 
Veteran's service treatment records, the examiner concluded 
that it was his opinion that "it is not as likely as not 
that . . . the hearing loss [is] related to the Veteran's 
military duty."

On the other hand, Dr. A.B., M.D., stated in a February 2008 
letter that the Veteran had been a "longstanding patient of 
mine," and further stated the following:

As can be seen from records enclosed, prior to his 
being involved with his duty station he was 
recorded as having normal hearing in both right and 
left ear.  After being involved with driving trucks 
and the excessive noise, which was caused by those 
vehicles, it has then been recorded later that his 
hearing was less than normal.

The Board notes that Dr. A.B. implicitly links the Veteran's 
loss of hearing to service by virtue of what he terms as 
"less than normal" hearing upon discharge from active duty.  
The June 2006 VA audiologist reviewed the same records and 
determined that "while some differences in scores exist" 
between the entrance physical and the discharge physical, the 
discharge physical "still shows normal hearing and 
differences are not considered significant . . . ."  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  In such an assessment of 
medical evidence, the Board can favor some medical evidence 
over other medical evidence so long as the Board adequately 
explains its reasons for doing so. See Evans v. West, 12 Vet. 
App. 22, 30 (1998); Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  The Court instructed that the 
Board should assess the probative value of medical opinion 
evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches. See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

The Board finds that the opinion provided by the VA 
audiologist is more probative than that of Dr. A.B.  First, 
the VA audiologist examined the Veteran for hearing loss 
whereas the record indicates that Dr. A.B. did not.  
Moreover, Dr. A.B.'s opinion is simply that a comparison 
between the two physicals' results presumes that the Veteran 
had hearing loss during service where the VA examiner 
analyzed the two results and determined that they did not 
differ to a significant degree.  For those reasons, the Board 
finds that the VA examiner's opinion that the Veteran's 
hearing loss is not as likely as not related to service is 
more probative.  Thus, Hickson element (3) is not satisfied 
and the claim fails for that reason.

Entitlement to service connection for a right wrist disorder, 
to include as secondary to a service-connected left wrist 
disability.

The relevant law and regulations pertaining to service 
connection in-general are stated above and will not be 
repeated here.

Relevant law and regulations

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Analysis

The Veteran contends that since he fractured his left wrist 
during service in 1974, it has deteriorated and has forced 
him to use his right hand for many tasks that normally would 
have been performed by his left hand.  See Veteran's June 
2007 statement.  The Board observes that the medical evidence 
of record establishes that the Veteran is left-handed.  The 
Veteran seeks service connection for his right wrist on a 
secondary basis.  See Veteran's April 2007 claim.

As noted above, in order to establish secondary service 
connection the evidence must show a current disability, a 
service-connected disability and medical nexus evidence 
establishing a connection between the two.  The Board will 
address each Wallin element in turn.

The medical evidence shows that the Veteran has been 
diagnosed with de Quervains tenosynovitis of the right wrist, 
and also shows that he has been service-connected for 
residuals of a left wrist fracture.  Thus, elements (1) and 
(2) have been satisfied.

With regard to element (3), the record includes the October 
2006 report of Dr. T.L., who examined the Veteran and 
reported that the Veteran said he "had pain over 2-3 
months."  Dr. T.L. did not provide an opinion of the 
etiology of the Veteran's right wrist condition.  The record 
also includes a February 2008 letter from Dr. A.B. who stated 
that the Veteran had sustained a left wrist injury and "as a 
result, required an increased amount of stress and strain 
involving the use of his right hand."  Dr. A.B. further 
stated that he "felt" that the increased stiffness and 
immobility of the right wrist was a "direct result of the 
previous left wrist injury."

A VA examiner provided a February 2008 report after examining 
the Veteran and reviewing the Veteran's VA claims folder.  
The February 2008 examiner provided the following opinion:

After reviewing the evidence and examining the 
Veteran it is my opinion that the de Quervains 
tensynovitis of the right wrist is NOT at least as 
likely as not proximately due to or the direct 
result of his service connected residuals of the 
left wrist fracture, and that there is no evidence 
that the residuals of the left wrist fracture 
directly aggravated or increased the symptoms of 
the right wrist tenosynovitis.  The left wrist 
fracture occurred in 1974, and the tenosynovitis is 
occurring more than 30 years later, so there is no 
temporal relation between the two.  Additionally, 
the Veteran is left hand dominant and reported that 
he is still able to do all of his activities of 
daily living using the left hand even during 
flareups of the right wrist pain.  [Emphasis in 
original].

As above, the Board must assess the credibility and weight 
given to evidence. See Jefferson and Madden, supra.  In that 
analysis, the Board must determine the extent to which a 
proffered opinion reflects "clinical data or other 
rationale" to support the opinion.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999). 

Here, Dr. A.B. simply concludes, without stating a rationale, 
that the Veteran's left wrist disability directly lead to the 
right wrist disorder.  There is no discussion of how this is 
the case; there are no medical facts discussed that purport 
to support Dr. A.B.'s opinion.  Dr. A.B.'s opinion is 
skeletal and does not contain a discussion of the factors 
underlying the opinion.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [whether the physician provides the 
basis for his/her opinion goes to the weight or credibility 
of the evidence].  Moreover, Dr. A.B.'s statement does not 
address the obvious fact that there is a 30 year period 
between the left wrist fracture and the Veteran's right wrist 
condition; the Board notes that Dr. T.L. reported the Veteran 
said in 2006 that he had had pain for "2-3 months."  The VA 
examiner did address the time period and it was an element 
underlying his opinion that the two conditions were not 
related.  

For those reasons, the Board finds that Dr. A.B.'s opinion is 
not as probative as the VA examiner's opinion, and finds that 
Wallin element (3) is not satisfied.  The claim fails for 
those reasons and entitlement to service connection is not 
warranted.

Entitlement to an increased disability rating for service 
connected residuals of a left wrist fracture currently 
evaluated as 10 percent disabling effective October 18, 2005.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Assignment of diagnostic code

The Veteran's service-connected residuals of a left wrist 
fracture disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 [Arthritis, due to trauma, substantiated 
by X-ray findings: Rate as arthritis, degenerative].  
Diagnostic Code 5003 [Arthritis, degenerative] instructs the 
rating official to rate the disability "on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved."  Diagnostic Code 
5215 [Wrist, limitation of motion of] was used by the RO to 
rate the Veteran's service-connected disability.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5215 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case, residuals 
of a left wrist fracture which include arthritis.  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code be used.  The 
Board notes that the only other diagnostic code relating to 
the wrist is Diagnostic Code 5214 [Wrist, ankylosis of].  In 
this case, the medical evidence clearly establishes that the 
Veteran's left wrist has not been diagnosed as presenting 
ankylosis.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 5215.



Specific schedular criteria

Diagnostic Code 5215 provides for a 10 percent disability 
rating for limitation of motion of dorsiflexion of less than 
15 degrees or palmar flexion limited in line with forearm.  
There are no other criteria.

Analysis

As noted, the Veteran is currently assigned a 10 percent 
disability rating under Diagnostic Code 5215.  As stated 
above, a 10 percent disability rating is the highest 
schedular rating available.  As such, the Board is unable to 
grant a higher schedular rating.

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 
202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the Veteran is receiving 
the maximum rating allowable under Diagnostic Code 5215.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration in this case.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  The Court observed 
that when a claim for an increased rating is granted, the 
effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 
2002).  Accordingly, the relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.

As noted in the Introduction above, the Veteran's most recent 
claim for an increased disability rating was filed in May 
2006.  In this case, therefore, the relevant time period is 
from May 2005 to the present.  The Board observes that the 
Veteran's disability rating between May 2005 and October 17, 
2005, was a noncompensable or zero percent disability rating.  
As indicated above, the RO granted an increased disability 
rating to the regulatory maximum 10 percent disability rating 
effective October 18, 2005.  Thus, the question is whether 
any different rating should be assigned for any part of the 
period from May 2005 to October 17, 2005.

In essence, the first evidence of record, to include the VA 
examination reports as well as private medical records, of 
the Veteran's left wrist condition is the June 2006 report by 
the VA examiner.  There is no medical evidence providing 
clinical findings prior to that report regarding the 
condition of the disability.  Thus, the evidence does not 
support any increased disability rating for the Veteran's 
service connected left wrist disability prior to the current 
effective date.  An increased disability rating for the 
Veteran's service disability was not warranted for the period 
beginning one year before his claim.  Accordingly, there will 
be no staged ratings assigned.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service- connected left wrist disability.  The medical 
evidence fails to demonstrate that the symptomatology of any 
of the Veteran's disabilities is of such an extent that 
application of the ratings schedule would not be appropriate.  
In fact, as discussed in detail above, the symptomatology of 
the Veteran's disability is specifically contemplated under 
the ratings criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the 
ratings schedule.

Since the available schedular evaluations adequately 
contemplate the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his left wrist disability.  In addition, 
although the Veteran is unemployed, the record evidence is 
that the reason for his unemployment is not due to his left 
wrist disability, but rather is due to a non-service-
connected stroke.  See February 2008 VA examiners report. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a right wrist disorder 
is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of a left wrist fracture is 
denied.


REMAND

Entitlement to service connection for a right shoulder 
disorder.

Reasons for remand

The Veteran seeks service connection for a right shoulder 
disorder.  He contends he injured his right shoulder when he 
was moving furniture to his unit's living quarters when he 
was on active duty in 1991.  See statement of E.M. received 
by VA in February 2008.  In a statement received by VA in 
June 2007, the Veteran stated that his "shoulder pain is not 
now and never was caused by arthritis."

In support of his claim, the Veteran has submitted the 
results of an October 2006 MRI of the right shoulder.  The 
conclusions include evidence of a "partial full-thickness 
supraspinatus tear superimposed on diffuse tendinosis," and 
"a probable glenoid labral tear."  He also submitted the 
February 2008 statement of Dr. A.B. who essentially 
reiterated the findings of the MRI report.  

The Veteran was examined by a June 2006 VA examiner who 
diagnosed the Veteran's condition as "mild osteoarthritis 
right shoulder."  In a July 2006 addendum, the examiner 
opined that it was "medically not likely that trapezius 
myalgia radiating to the neck will result in osteoarthritis 
in acromioclavicular joint and inferior glenohumeral joint."  
The Board observes that the June 2006 examiner did not have 
the results of the October 2006 MRI and did not address 
whether the Veteran had any condition other than that 
revealed by the June 2006 X-ray which detected degenerative 
changes to the right shoulder.

In this case, the Veteran contends that his right shoulder 
disability is not connected to right shoulder arthritis, but 
instead contends, obliquely, that his disorder is a result of 
muscular or other joint problem detected by the MRI.  The 
Board has no medical opinion from which it can determine 
whether the problems purportedly detected by the MRI were 
related to his service.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) [the duty to assist includes "the conduct of 
a thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].  Thus, VBA should arrange for a complete 
examination of the Veteran's right shoulder condition to 
include any disorder detected by the October 2006 MRI.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran in 
writing and request that he provide or 
identify any medical treatment records 
regarding his right shoulder dated after 
October 2006.  Any such records obtained 
should be associated with the Veteran's VA 
claims folder.

2.  Following completion of the foregoing, 
VBA should arrange for a physician to 
review the Veteran's claims folder, 
specifically including this Remand.  The 
examiner should perform, to the extent 
practicable, physical examination and/or 
diagnostic testing of the Veteran to 
determine the full nature and extent of a 
right shoulder disorder, to include 
whether the Veteran's condition involves 
any symptoms exclusive of and in addition 
to osteoarthritis.  If it is determined 
that symptoms other than osteoarthritis 
exist, the examiner should describe the 
extent and nature of those symptoms and 
provide a diagnosis of the symptomatology.  
In addition, if it is determined that 
symptoms other than osteoarthritis exist 
and a diagnosis of those symptoms is made, 
the examiner should provide an opinion 
whether it is as likely as not that the 
newly diagnosed condition was incurred in 
an injury during active duty service in 
1991.  The reviewing physician's opinion 
and report of the examination and test 
results should be associated with the 
Veteran's VA claims folder.

3.  Following the completion of the 
foregoing and any further development 
deemed necessary, VBA should readjudicate 
the Veteran's claim for a right shoulder 
disorder.  If the claim is denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


